Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 2, Applicant fails to recite traditional transitional language and thus it is unclear what elements of the claim are positively recited.  Examiner has interpreted the language “characterized in that” in Claim 1 and to be the transitional language wherein all steps following the transition are positively recited in the claim.  Transitional phrases must be interpreted in light of the specification to determine whether open or closed claim language is intended (See MPEP 2111.04).  Examiner has interpreted “characterized in that” to represent open language based on evidence of specific embodiments present in the specification. 
Further, since the claims are not written as is conventional for US practice and uses passive voice throughout the claim, it is not clear if the claims require actual steps, 
Further the “and/or” language leaves it unclear as to what movement is actually required by the claims. Examiner has interpreted the claim to require only one of two axis translation or rotation of the grippers, or rotation of the frame via a bearing part.  Further, since the step using a bearing part is only an alternative, it is unclear if a bearing part is required by claim 1 if another alternative is utilized.  Examiner assumes Claim 1 only requires a bearing part for the alternative step reciting it. 
Applicant should re-write the claims in a manner conventional for US practice and clearly delineate the positively recited elements of the claimed device.
Regarding Claims 2-8, “grippers” should be “the grippers.” 
Since Claim 3 refers to the outer bearing part, which is part of an optional step in Claim 1, i.e. rotation around the bearing part, it is unclear if the rotation is now required in Claim 3.  Examiner assumes at least a bear part capable of rotating the support frame is required.
Regarding Claim 4, it is not clear what “controlled individually in dependence” means since this seems contradictory.  Examiner has merely interpreted individual control of at least one gripper relative to another.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCorry (US 5,843,492).
Regarding Claims 1, McCorry teaches a method for stretching  wherein a sheet material [25], i.e. a film element, is retained by a support frame [37] with respect to a mold/shaping tool [3] to transfer a contour therein (See Abstract), comprising gripping the film [25] with grippers [13a],[13b] supported on and moved in relation to the support frame, such as via positioning fixtures [49] (See col. 8, lines 36-42, where fixtures [49],[49a] are slidable along frame [37] and thus may be considered an outer bearing part).  The clamps/grippers [13b] are further taught to be tilted/rotated and moved up and down via actuators [27], relative to support frame [37], in order to perform stretching as desired, and thus move relative to mold [3] for multiaxial adjustment to stretch a film element [25] (See Figs. 1, 4, 6, 8a-b and col. 7, lines 43 to col. 8, line 9, col. 8, lines 22-31, and col. 8, lines 2-12, wherein at least clamp [13b], and note this may be considered the gripper as claimed may translate with actuation via extension or retraction of actuators [27] and also be angled/tilted, i.e. experience rotational movement, each of which cause stretching; note even if the mold is not in position as shown in Fig. 6, the movement would still occur relative to mold, since the mold would still exist somewhere else, and some movement as shown Fig. 6 occurs while the mold is in place).  
Regarding Claim 2, McCorry teaches moving the film [25] through the plane of mold [3] and continuing to move it down to the position shown in Fig. 6 (See col. 11, 57-67).
Regarding Claims 4-8, McCorry teach an individual actuator [19] for affecting closing pressure in each of the clamps [13a],[13b], as well as individually powered actuators [27] (such as electrically powered actuators, which may be considered “drive motors”), to exert individual control for each clamp/gripper in order to manipulate each clamp in space such as to pre-stretch film [25], wherein at least clamps/grippers [13b] translate up/down via controllable actuation, which causes pre-stretching/stretching of the film (See col. 8, lines 3-42 and Figs. 4-8, illustrating the tilting and movement of grippers [13b]; and note actuators [27] are effectively supported by frame [37]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCorry as applied to Claim 1, and further in view of Katou (US 2014/00096897).
Regarding Claim 3, McCorry fails to specifically teach an out bearing support frame part that supports the support frame and can adjust such a frame through rotation.  However, it is known in similar gripping devices to pre-stetch and position for molding the frame having the grippers to be supported by a rotatably adjustable with, outer bearing frame parts (See, for example, Katou, teaching bearing parts [402b],[403b] for supporting and rotating a frame).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to connect the frame in McCorry in a rotatable fashion via outer bearing parts, because doing so would have predictably enabled inclination of the sheet as desired thus allowing the sheet to be positioned as needed to contact varied molds.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP2875931, teaching grippers movable to a support frame that are individually grippable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/           Primary Examiner, Art Unit 1746